Case 1:16-cr-00348-JSR Document 35 Filed 08/17/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

No. 16-CR-348 (JSR)

DAVID YOUNGER

WHEREAS, pursuant to the Amended Judgment in a Criminal Case against defendant
Younger filed on October 25, 2016 (Dkt #18), defendant Younger is required to inter alia make

monthly restitution payments in the amount of $10,000;

WHEREAS, due to the COVID-19 coronavirus pandemic defendant Younger’s income
from his medical practice has been diminished, rendering him unable to fully meet the monthly

restitution obligation set forth in the Judgment; and

WHEREAS, counsel for defendant Younger has made an application for defendant
Younger’s restitution obligation to be modified to $5,000 monthly for three months—August

through October, 2021—and such application is unopposed by the government;

IT IS ORDERED that defendant Younger’s obligation to make monthly restitution

payments is temporarily modified to $5,000 monthly for three months. This shall in no way alter

 

 

 

 
Case 1:16-cr-00348-JSR Document 35 Filed 08/17/21 Page 2 of 2

the total amount of restitution owed by Dr. Younger or alter the Judgment against defendant

 

Younger in any other way.

 

 

SO ORDERED
i 2) My j)
olf QL My
d
DATE JED S. RAKOFF United States District Judge

 

 

 

 

 

 
